Mr. Justice Boggs delivered the opinion of the Court. The change effected by the enactment of our present statute is to require the promise to be reduced to writing. Prior thereto a verbal promise was sufficient. Any statement verbally made which would formerly have operated to revive a note, will have the like effect now if reduced to writing. Wood on Limitations, Sec, 84—86. Haydon v. Williams, 7 Bingham 163. An express promise was not formerly necessary. Wooters v. King, 54 Ill. 543; 13 Amer. & Eng. Ency. of Law, p. 753, note 2. Any statement of the debtor clearly admitting the debt to be due, and showing an intention to pay it, was considered an implied promise to pay and had the effect to take the case out of the statute. Keener v. Crull, 19 Ill. 19; Wooters v. King, supra; Carroll v. Forsyth, 69 Ill. 127; Schmidt v. Pfau, 116 Ill. 503. Hothing further is now required, except the statement must be in writing. We find in the letters written by the appellee a clear and unequivocal acknowledgment of the debt. The only reasonable interpretation of the letter dated December 14th, is that the writer intends to pay the note. It is qualified as to the time or manner in which he will pay, but is unconditional as to his intention. In effect the statement made in this letter is that the writer will pay the note, either by collecting from his debtors a sufficient amount, if he can make such collections without pressing unduly those who owe him, or by executing a new note as a payment of the old one, in accordance with the proposition of the administrator. The plaintiff should, in our judgment, have prevailed. The judgment must be reversed and the cause remanded.